                                            Case 3:20-cv-07564-JSC Document 25 Filed 04/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DAVID A STURMAN, et al.,                         Case No. 20-cv-07564-JSC
                                                          Petitioners,
                                   8
                                                                                            ORDER RE: JUDICIAL REFERRAL
                                                  v.                                        FOR PURPOSE OF DETERMINING
                                   9
                                                                                            RELATIONSHIP
                                  10       UNITED STATES OF AMERICA,
                                                                                            Re: Dkt. No. 24
                                                          Respondent.
                                  11

                                  12       ASSOCIATED SYSTEM APPLICATION
Northern District of California
 United States District Court




                                           PROFESSIONALS, INC.,
                                  13
                                                          Petitioner,
                                  14
                                                 v.
                                  15
                                           UNITED STATES OF AMERICA,
                                  16
                                                          Respondent.
                                  17

                                  18
                                               Before the Court is a sua sponte judicial referral from the Honorable Thomas S. Hixson for
                                  19
                                       consideration of whether the above-captioned cases are related to United States of America v.
                                  20
                                       Associated Systems Application Professionals, Inc., et al, Case. No. 3:20-cv-09101-TSH. (Dkt.
                                  21
                                       No. 24.)1 The time for filing an opposition or statement of support has passed. See N.D. Cal. Civ.
                                  22
                                       L.R. 3-12(e), 7-11(b). For the reasons set forth below, the referred case is unrelated to the above-
                                  23
                                       captioned cases.
                                  24
                                               Civil Local Rule 3-12(a) defines a “related case” as one that concerns “substantially the
                                  25
                                       same parties, property, transaction, or event[.]” N.D. Cal. Civ. L.R. 3-12(a)(1). It must also
                                  26
                                  27   1
                                         Unless otherwise noted, record citations are to material in the Electronic Case File (“ECF”) in
                                  28   Sturman, et al. v. United States of America, Case No. 3:20-cv-07564JSC; pinpoint citations are to
                                       the ECF-generated page numbers at the top of the documents.
                                           Case 3:20-cv-07564-JSC Document 25 Filed 04/21/21 Page 2 of 2




                                   1   appear “likely that there will be an unduly burdensome duplication of labor and expense or

                                   2   conflicting results if the cases are conducted before different Judges.” Id. at (a)(2). Here, neither

                                   3   element is satisfied. First, the above-captioned cases are petitions to quash third-party summonses

                                   4   issued by the Internal Revenue Service in connection with tax return audits. They concern David

                                   5   and Celinda Sturman, Case. No. 3:20-cv-7564-JSC, and Associated System Application

                                   6   Professionals, Inc. (“ASAP”), Case No. 3:20-cv-7787-JSC. In contrast, the referred case is an

                                   7   action to “reduce to judgment certain unpaid federal tax assessments made against” multiple

                                   8   Defendants that are not involved in the above-captioned cases, including Eddies Bookstores, Inc.

                                   9   and Goldie Book Stores Inc. (Case No. 3:20-cv-9101-TSH, Dkt. No. 1 at 2-3.) The actions thus

                                  10   do not concern “substantially the same parties, property, transaction, or event[s]” as the petitions

                                  11   to quash. (Id. at 43.) See also N.D. Cal. Civ. L.R. 3-12(a)(1).

                                  12          Accordingly, the cases are not related. No change in case assignment will be made.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: April 21, 2021

                                  15
                                                                                                     JACQUELINE SCOTT CORLEY
                                  16                                                                 United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
